   Case 3:19-cv-02281-K Document 38 Filed 01/15/20                   Page 1 of 2 PageID 369



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                  Case No. 3:19-cv-02281-K

           Plaintiff,                                       Plaintiff’s Notice of Recently
                                                            Decided Authority
           v.

 MATCH GROUP, INC., a corporation,

            Defendant.



       Plaintiff the Federal Trade Commission (“FTC”) respectfully gives notice to the Court

and parties as follows:

       1.         Relying upon a recent Third Circuit decision, FTC v. Shire ViroPharma, Inc., 917

F.3d 147 (3d Cir. 2019), Defendant Match Group, Inc. (“Match”) has argued in its motion to

dismiss, (Dkt. 20), that the FTC failed to allege facts in its complaint sufficient to show that

Match was violating or about to violate Section 13(b) of the Federal Trade Commission Act, 15

U.S.C. § 53(b), and that therefore the FTC failed to state a claim upon which relief can be

granted.

       2.         On January 14, 2020, the United States District Court for the Western District of

Texas issued an opinion stating, inter alia, that Shire is unpersuasive in light of binding Fifth

Circuit authority, FTC v. Southwest Sunsites, Inc., 665 F.2d 711 (5th Cir. 1982). See also FTC’s

Opposition to Match’s Motion to Dismiss (Dkt. 27) at 5-7.

       3.         A copy of the opinion, FTC v. Educare Centre Services, Inc., et al., No. 3:19-cv-

00196-KC, slip op. at 6-9 (W.D. Tex. Jan. 14, 2020), is attached as Exhibit A.




                        PLAINTIFF’S NOTICE OF RECENTLY DECIDED AUTHORITY
                                                 1
   Case 3:19-cv-02281-K Document 38 Filed 01/15/20                Page 2 of 2 PageID 370



                                             Respectfully submitted,

DATED: January 15, 2020                      /s/ Zachary A. Keller_________
                                             ZACHARY A. KELLER
                                             M. HASAN AIJAZ
                                             MATTHEW WILSHIRE
                                             Texas Bar No. 24087838 (Keller)
                                             Virginia Bar No. 80073 (Aijaz)
                                             California Bar No. 224328 (Wilshire)
                                             Federal Trade Commission
                                             1999 Bryan St. Ste. 2150
                                             Dallas, Texas 75201
                                             T: (214) 979-9382 (Keller)
                                             T: (214) 979-9386 (Aijaz)
                                             T: (214) 979-9362 (Wilshire)
                                             F: (214) 953-3079
                                             Email: zkeller@ftc.gov; maijaz@ftc.gov;
                                             mwilshire@ftc.gov
                                             Attorneys for Plaintiff
                                             FEDERAL TRADE COMMISSION


                                CERTIFICATE OF SERVICE

       On January 15, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller




                   PLAINTIFF’S NOTICE OF RECENTLY DECIDED AUTHORITY
                                            2
